DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending in the application and examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claims are directed towards an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claims are not patent eligible. Note the below analysis. 

Analysis - 35 USC § 101
Patent Ineligible Subject Matter
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk”).

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” (id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract . . . is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection”).

If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.

The PTO published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Claim 1 is analyzed for eligibility in accordance with its broadest reasonable interpretation. The subject matter of claim 1 relies upon classifying and monitoring signals. Claim 1 recites a method. A method is one of the statutory categories of invention.

(Step 1: YES)

Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.

As best understood, claim 1 relies on classifying data associated with a nuclear power plant, and monitoring data. Claim 1 requires, in relevant part, monitoring a nuclear power plant by: classifying signals to be monitored and monitoring the various signals. 

Claim 1 relies upon operations to classify and monitor data, which are processes that can be performed in the human mind. Under the 2019 Guidance, these processes fall within the “mental processes” groupings. Classifying and monitoring information, without more, is abstract. 

Claim 1 can also be viewed as relying on operations to manipulate data (signals) to generate additional (monitoring) data. The claim 1 processes can also be performed with a generic computer. Manipulating data and generating additional data, without more, is abstract.

Thus, claim 1 recites an abstract idea.

(Step 2A - Prong One: YES).

Because claim 1 recites an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Here, apart from the intended use features, the only additional element that is recited in claim 1 is the conventional feature of “nuclear power plant” data. This limitation, however, merely recites insignificant extra-solution activity to the judicial exception. Accordingly, this element does not integrate the judicial exception into a practical application of the exception.

Claim 1 also does not pertain to an improvement to the functioning of a “computer system.” See MPEP § 2106.05(a). There is no indication that the CPU used needs to be more than a generic device. Absent evidence to the contrary, claim 1 merely relies on a computer system that includes generic components as a tool to perform the abstract idea. See MPEP § 2106.05(f). 

(Step 2A - Prong Two: NO).

Because the additional element in claim 1 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 

The pertinent issue is, namely, whether an additional element recited in claim 1 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. 
BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018).

Apart from the limitations that recite an abstract idea, the only additional element in claim 1 is nuclear power plant data, which merely recites an insignificant extra-solution activity to the judicial exception. The additional element, individually and as an ordered combination, does not transform the nature of the claim into a patent-eligible application. The use of generic nuclear power plant data is mere post-solution activity. The use is merely a result of conventionally using a nuclear power plant, which involves monitoring signals. Taken alone or as an ordered combination, the additional element (the nuclear power plant data) does not amount to a claim as a whole that is significantly more than the judicial exception. Using generic nuclear power plant data with the mental processes (or computational operations) of classifying and monitoring signals is not a meaningful limitation that alone can amount to significantly more than the exception. Also, claim 1 merely relies on nuclear power plant data that involves generic components as a tool to apply the abstract idea. The application of the abstract idea to generic components does not transform the claim into a patent-eligible application of the abstract idea. Nor does claim 1 require any specific change in operation of a nuclear power plant. 

(Step 2B: NO).

Analysis Conclusion
The examiner has shown that claim 1 is directed to an abstract idea, and lacks an additional element that would amount to significantly more than the abstract idea itself.
The classifying and monitoring steps are mental processes (or computational operations in a mathematical relationship) which are similar to those found by the courts to be abstract. Claim 1 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 
	
Nor does the claim pertain to an improvement to the functioning of a “computer system”. There is no indication that a CPU, if being used, needs to be more than a generic device. 

Nor does the claim integrate the judicial exception into a practical application. For example, claim 1 does not require a nuclear power plant along with a specific change in operation of the nuclear power plant based on monitoring of specific data. Absent evidence to the contrary, claim 1 could merely rely on a computer system that includes generic components as a tool to perform the abstract idea.

Thus, claim 1 is rejected as not being directed to patent eligible subject matter under 35 U.S.C. § 101.

A similar conclusion applies to claims 2-8. Claims 2-3, 5-6, and 8 merely recite further embellishments of the abstract idea, and do not amount to anything that is significantly more than the abstract idea itself. Claims 4 and 7 merely recite further limitations on the monitored parameter. 

Claim Objections
Claims 3-4 are objected to because of the following informalities: 
Claim 3: “a plurality of groups wherein initiating” should recite “a plurality of groups, wherein initiating” (the claim should include a comma between the two features)
Claim 4: “an reactor coolant pump” should recite “a reactor coolant pump”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “a constant monitoring signal”. It is unclear from the claim what the phrase “constant” is intended to modify or relate to. For example, it is unclear if the signal is constantly monitored, or if the signal is always constant, or something else. 

Additionally, the phrase “sequentially initiating monitoring of the primary system monitoring signal and the secondary system monitoring signal” is unclear. It is unclear whether: (1) monitoring of the primary system monitoring signal and the secondary system monitoring signal are initiated sequentially relative to each other; (2) monitoring of some aspect of each of the primary system monitoring signal and the secondary system monitoring signal (see e.g., claims 3, 6, 8) is initiated sequentially; or (3) some other monitoring sequence. Since the claim can be interpreted in different ways, it is indefinite. 

Further, it is unclear what specific components of a nuclear power plant comprises the “primary system” and the “secondary system”. Examiner notes, neither a primary system nor a secondary system appear to be positively recited in the claims. 

Further, it is unclear what type of operation would be considered “a normal operation.” For example, it is unclear if “normal operation” refers to any operation other than in an accident. Alternatively, it is unclear if “normal operation” refers to operation after the nuclear power plant has been started up, or some other operation. 

It is unclear “when a normal operation is determined”. The claim does not indicate to the skilled artisan when a normal operation is determined. As a result, the skilled artisan would not know when to begin initiating monitoring of the normal operation monitoring signal.

Claim 2 recites the phrase “the primary system”. There is insufficient antecedent basis for this phrase in the claim. Parent claim 1 recites a primary system monitoring signal, but does not first recite a primary system. It is unclear from the claim if either parent claim 1 or claim 2 is intended to positively recite a primary system, or if the phrase is intended to refer to the primary system monitoring signal.

Claims 3 and 6 recite “a plurality of groups”. It is unclear from the claims what these groups are intended to comprise of. For example, it is unclear if the signals are divided into groups of signals. 

Further, it is unclear how a single signal (the primary system monitoring signal in claim 3 and the secondary system monitoring system in claim 6) can be divided. 

Further, the phrase “wherein initiating monitoring of each of the groups is sequentially performed according to a magnitude of the [primary/secondary] system initiation signal” is unclear. For example, it is unclear whether the primary/secondary system initiation signal is a single value, and the order of the monitoring of the groups is determined by that single value. Alternatively, it is unclear if the claim is intended to recite the monitoring is initiated for each group based on the primary system initiation signal reaching a certain magnitude. Additionally, it is unclear the relationship between the initiating of monitoring and the magnitude imparted by the phrase “according to”.

Claim 4 recites “the first system initiation signal”. There is insufficient antecedent basis for this phrase in the claim. It is unclear if the phrase is intended to recite “the primary system initiation signal” or if the phrase is intended to refer to another signal.

Additionally, the acronym “RCS” is not previously defined. It is unclear from the claim if “RCS” is intended to instead recite “RCP”, which is previously defined, or if the RCS refers to a different acronym. If the latter, Applicant should first fully write out the acronym. Examiner notes the disclosure also does not appear to provide a definition for “RCS”. 

Claim 5 recites “a predetermined level”. It is unclear if this is the same predetermined level as the level recited in parent claim 2 or a different level.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2004/0101082 (“Chao”).

Regarding claim 1, Chao teaches a method of monitoring a nuclear power plant in a transient state, the method comprising:
classifying signals to be monitored of the nuclear power plant into a constant monitoring signal (“incore detectors”), a primary system monitoring signal (“intermediate range detectors”), a secondary system monitoring signal (“source range detectors”), and a normal operation monitoring signal (“power range detectors”) ([0005], [0019]); 
constantly monitoring the constant monitoring signal at a time of starting the nuclear power plant ([0005]);
sequentially initiating monitoring of the primary system monitoring signal and the secondary system monitoring signal while monitoring the constant monitoring signal ([0005]-[0006], [0019]); and
initiating monitoring of the normal operation monitoring signal when a normal operation is determined after the initiating of the monitoring signal of the secondary system monitoring signal ([0019]). 

Regarding claim 2, Chao teaches wherein the initiating of the monitoring of the primary system is performed when a primary system initiation signal reaches a predetermined level ([0005]-[0006], [0019]; the primary system monitoring signal is monitored when the power level of the reactor is in the intermediate range).

Claims 1-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,559,691 (“Monta”).

Regarding claim 1, Monta teaches (see Fig. 3) a method of monitoring a nuclear power plant in a transient state (5:44-50), the method comprising:
classifying signals to be monitored of the nuclear power plant into a constant monitoring signal (41, reactivity); a primary system (reactor output) monitoring signal (44, electrical power, exhausted heat); a secondary system (turbine) monitoring signal (43, turbine rotational speed, turbine heat engine cycle); and a normal operation monitoring signal (“under condition transfer”) (8:14-60); 
constantly monitoring the constant monitoring signal at a time of starting the nuclear power plant (see Figs. 4-10; the reactivity is displayed throughout all the phases and therefore reactivity is constantly monitored); 
sequentially initiating monitoring of the primary system monitoring signal and the secondary system monitoring signal while monitoring the constant monitoring signal (8:45-49, 12:13-14); and
initiating monitoring of the normal operation monitoring signal when a normal operation is determined after the initiating of the monitoring signal of the secondary system monitoring signal (8:55-60). 

Regarding claim 2, Monta further teaches wherein the initiating of the monitoring of the primary system is performed when a primary system initiation signal reaches a predetermined level (Figs. 3-4, 8:17-23; monitoring of the primary system is performed when heat removal functions are active, and therefore greater than 0).

Regarding claim 3, Monta further teaches wherein the primary system monitoring signal is divided into a plurality of groups (44, exhausted heat and electrical power), and wherein initiating monitoring of each of the groups is sequentially performed according to a magnitude of the primary system initiation signal (6:1-8, 8:17-23, 8:45-49). 

Regarding claim 4, Monta further teaches wherein the first system initiation signal comprises at least a reactor output (Figs. 3-4, 6:1-8).

Regarding claim 5, Monta further teaches wherein the initiating of the monitoring of the secondary system monitoring signal is performed when a secondary system initiation signal reaches a predetermined level (Fig. 3; monitoring of the secondary system is performed when the turbine revolution is started, and therefore greater than 0). 

Regarding claim 6, Monta further teaches wherein the secondary system monitoring signal is divided into a plurality of groups (43, turbine rotational speed, turbine heat engine cycle), wherein initiating monitoring of each of the groups is sequentially performed according to a magnitude of the secondary system initiation signal (Figs. 4-10; display 43 shows a plurality of groups which are displayed at different stages of start-up; see also Fig. 3).

Regarding claim 7, Monta further teaches wherein the secondary system initiation signal comprises at least a turbine rotation speed (Fig. 3, 8:45-56).

Regarding claim 8, Monta further teaches wherein some groups of the secondary system monitoring signal are initiated to be monitored before some groups of the primary system monitoring signal (Fig. 3, 8:14-60; monitoring of the turbine rotational speed and turbine heat engine cycle groups of the secondary system monitoring signal is initiated before monitoring of the electrical power of the primary system monitoring signal). 

Objection to the Abstract
The Abstract is objected to because it includes one unclear, long, rambling sentence. It is unclear where one feature ends and another feature begins. It is suggested that the long, rambling sentence be broken into several shorter, clear sentences.

The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP 608.01(b). Any new Abstract must be presented on a separate sheet, apart from any other text. 

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                         
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646